By the Court
Johnson, J.
The action was ejectment, and the plaintiff on the trial established a perfect legal tide in himself to the premises in question, by means of a purchase by him at a public sale of the premises, in proceedings for the partition or sale thereof, and a conveyance in pursuance of such purchase. The defendant was in possession of the. portion of the premises described in the complaint, claiming’ to be the equitable owner thereof, by virtue of a contract between him and the plaintiff, entered into between them before the purchase by the latter at the public sale, and that he was entitled to the possession and also to a conveyance of the legal title to the same from the plaintiff under the contract.
The only question in the case is, whether the defendant established his equitable title and right to the occupancy of the premises, and to the legal title, from the plaintiff, or offered to prove facts to establish such right, and was improperly denied the right to make such proof. Three-sevenths of the premises in question had been devised to the infant children of the defendant, and the defendant by the same will had been appointed their trustee and charged with the care and control of their interests therein. This was the condition of things at the time of the proceedings in partition. *357A few days previous to the sale in partition, a written contract was entered into between the plaintiff and the defendant, by which it was agreed that the defendant should not bid at the sale against the plaintiff, and in case the plaintiff should become the purchaser at such sale, the defendant should pay three-sevenths of the purchase-money, and the plaintiff four-sevenths, and the premises should be divided between them according to a certain line specified in the contract. Nothing is expressed in terms in regard to any conveyance from the plaintiff to the defendant, nor in regard to which should take the title upon the completion of the purchase. This was the contract under which the defendant claimed the right to the possession, and to a title to the premises in question. His possession, as I understand the case, was of the portion he was to have according to the contract, and the action was to recover that portion.
The court, at the circuit, held that this contract was void, as against public policy, and that the defendant acquired no right under it which the law would protect or enforce, and that the plaintiff, having the undisputed legal title to the premises, was entitled to recover possession, notwithstanding the contract. In .this, I think, the court at Special Term was clearly right. The agreement, by its very terms, prevented competition at the public sale, and such was its object and tendency. All such agreements are void, as against public policy; and no court will lend its aid to enforce them, or any rights founded in them, (Thompson v. Davies, 13 Johns., 112; Jones v. Caswell, 3 Johns. Cas., 29; Doolin v. Ward, 6 Johns., 194; Wilbur v. How, 8 id., 444; Hawley v. Cramer, 4 Cow., 718; Sharp v. Wright, 35 Barb., 236.)
The defendant’s counsel contends that, even if the agreement was void, as against public policy, still it was competent for the parties to ratify it after the sale and purchase; and that the plaintiff, having received from the defendant his share of the purchase-price, or a portion thereof, is estopped from alleging the illegality of the agreement until he refunds, Oi offers to refund, the money received. But the principle of *358estoppel does not apply to an agreement which-the law holds to be void, as against public policy. The ratification of such a contract is as nugatory as the contract itself. The law will neither aid in enforcing such a contract, nor in restoring what has been lost under it. It simply leaves the parties in the predicament in- which they have placed themselves by their own unlawful acts and devices. The plaintiff, having the clear legal title, was entitled to recover possession; The judgment should, therefore, be affirmed.
Judgment affirmed.